FILED
                                                                 Jan 30 2019, 9:07 am

                                                                       CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                         Curtis T. Hill, Jr.
Keating & LaPlante, LLP                                    Attorney General of Indiana
Evansville, Indiana                                        Ellen H. Meilaender
                                                           Supervising Deputy Attorney
                                                           General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Terrence Wayne Roach,                                      January 30, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-1767
        v.                                                 Appeal from the Vanderburgh
                                                           Superior Court
State of Indiana,                                          The Honorable Robert J. Pigman,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           82D03-1704-MR-1984



Pyle, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019                      Page 1 of 6
                                         Statement of the Case
[1]   Terrence Roach (“Roach”) appeals his conviction following a jury trial for

      Level 6 felony abuse of a corpse.1 Specifically, Roach argues that there was

      insufficient independent evidence of a crime or corpus delicti to serve as a basis

      for the trial court to admit his confession into evidence. However, because

      Roach failed to object when the trial court admitted his confession into

      evidence, Roach must establish fundamental error. Concluding that Roach has

      failed to do so, we affirm his conviction.


[2]   We affirm.


                                                       Issue
              Whether Roach has established that fundamental error occurred
              when the trial court admitted his confession into evidence.


                                                       Facts
[3]   In March 2017, Roach confessed to police that, in July 2016, he had opened the

      window to nineteen-year-old severely disabled A.B.’s (“A.B.”) bedroom from

      the outside and pulled A.B. out of the window. According to Roach, he had

      then driven A.B. to an abandoned house, carried her up to that house’s attic,

      and placed her on a mattress. Roach further admitted to the police that he had




      1
        IND. CODE § 35-45-11-2 provides that a person who knowingly or intentionally has sexual intercourse with a
      corpse commits Level 6 felony abuse of a corpse. Roach was also convicted of Level 3 felony confinement;
      however, he does not appeal this conviction. We also note that although Roach’s appellate brief provides
      that he was convicted of kidnapping, the jury acquitted Roach of that charge.

      Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019                             Page 2 of 6
      wrapped duct tape around A.B.’s mouth to keep her quiet when he left the

      house. Roach also explained to the police that he had returned to the house to

      find Roach dead. According to Roach, he believed that he had suffocated A.B.

      with the duct tape. Roach also confessed that he had sexual intercourse with

      A.B.’s corpse. Roach’s DNA was found on duct tape discovered next to A.B.’s

      body and also on a cigarette butt found in the attic.


[4]   The State charged Roach with three counts of felony murder, Level 2 felony

      burglary, Level 3 felony confinement, Level 3 felony kidnapping, and Level 6

      felony abuse of a corpse. At trial, Roach had “no objection” to the admission

      of his recorded confession into evidence. (Tr. Vol. 2 at 24). The jury convicted

      Roach of confinement and abuse of a corpse, and Roach now appeals the abuse

      of a corpse conviction.


                                                    Decision
[5]   Roach’s sole argument is that the trial court erred when it admitted his

      confession to abuse of a corpse into evidence because there was an insufficient

      corpus delicti. At the outset, we note that Roach did not object at trial to the

      admission of his confession into evidence. He has therefore waived appellate

      review of this issue. See Palilonis v. State, 970 N.E.2d 713, 730 (Ind. Ct. App.

      2012) (holding that failure to make a contemporaneous objection when the

      evidence is introduced at trial results in waiver of the issue on appeal), trans.

      denied.




      Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019        Page 3 of 6
[6]   Because Roach has waived appellate review of this argument, he must establish

      fundamental error, which is only available in egregious circumstances. See

      Absher v. State, 866 N.E.2d 350, 355 (Ind. Ct. App. 2007). To qualify as

      fundamental error, the “‘error must be so prejudicial to the rights of the

      defendant as to make a fair trial impossible’ and must ‘constitute a blatant

      violation of basic principles, the harm or potential for harm must be substantial,

      and the resulting error must deny the defendant fundamental due process.’” Id.

      (quoting Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002)).


[7]   In Indiana, a crime may not be proven based solely on a confession. Workman

      v. State, 716 N.E.2d 445, 447 (Ind. 1999). Rather, admission of a confession

      requires some independent evidence of the crime, including evidence of the

      specific kind of injury and evidence that the injury was caused by criminal

      conduct. Id. This evidence need not prove that a crime was committed beyond

      a reasonable doubt but merely provide an inference that a crime was

      committed. Id. at 447-48. This inference of a crime may be established by

      circumstantial evidence. Id. at 448.


[8]   We further note that “where a defendant confesses to several crimes of varying

      severity within a single episode, strict and separate application of the corpus

      delicti rule to each offense adds little to the ultimate reliability of the confession

      once independent evidence of the principal crime is introduced.” Willoughby v.

      State, 552 N.E.2d 462, 467 (Ind. 1990). Under these circumstances, a

      confession to other crimes in the same episode is admissible if there is

      independent evidence of the principal offense. Workman, 716 N.E.2d at 448.

      Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019          Page 4 of 6
[9]   Here, Roach confessed to both confinement and abuse of a corpse. He does not

      contest the corpus delicti to support his confinement confession. Further, our

      review of the evidence reveals that Roach’s DNA was found on duct tape and

      on a cigarette butt collected from the abandoned attic room where A.B.’s

      mummified body was discovered. Because there is independent evidence of

      confinement, Roach’s confession to abuse of a corpse was admissible without

      independent evidence of that crime. See id. (explaining that Workman’s

      confession to abuse of a corpse was admissible without independent evidence

      given that there was independent evidence of the principal crime of murder, to

      which Workman had also confessed).2 See also Willoughby, 552 N.E.2d at 467-

      68 (explaining that trial court properly admitted Willoughby’s confession to

      confinement, despite lack of independent evidence establishing that crime,

      because there was a sufficient corpus delicti with respect to the crimes of

      murder and robbery, to which Willoughby had also confessed); Owens v. State,

      732 N.E.2d 161, 163-64 (Ind. 2000) (concluding that trial court properly

      admitted Owens’ confession to murder and rape even though there was no

      independent evidence of rape because there was sufficient independent evidence

      of murder). We find no error here, fundamental or otherwise.




      2
        We note that the State correctly points out that although Roach’s appellate brief “discusses Workman as a
      case where the [Indiana] Supreme Court found the positioning of the [victim’s] body to constitute
      independent corroboration of sexual activity (Appellant’s Br. at 14-15), in fact the Court never reache[d] that
      issue because it [held] that the State was not required to present any corroboration of the abuse of a corpse
      charge at all. Workman, 716 N.E.2d at 447-48.” (State’s Br. at 11, n. 2).

      Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019                                Page 5 of 6
Affirmed.


Najam, J., and Altice, J., concur.




Court of Appeals of Indiana | Opinion 18A-CR-1767 | January 30, 2019   Page 6 of 6